PER CURIAM:
Eaton Rose filed an appeal from the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255 (2000) motion. We previously granted a certificate of appealability on the sole issue of whether counsel rendered ineffective assistance by failing to file an appeal on Rose’s behalf. We denied a certificate of appealability and dismissed the appeal as to all other issues. See United States v. Rose, No. 04-7123 (4th Cir. July 31, 2007) (unpublished order).
After full consideration of the informal briefs and record in this case pertaining to Rose’s remaining claim, we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rose v. United States, Nos. l:01-cr-421-1; 1:03-cv-613 (M.D.N.C. Apr. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.